                  Case 1:16-cr-00228-RA Document 41 Filed 10/06/20 Page 1 of 1

Law Offices of Paul Hirsch………………………………..…E                                                                     XPERIENCE YOU CAN TRUST




                                                                     October 2, 2020

TO BE FILED ELECTRONIC MAIL TO

Honorable Ronnie Abrams
United States Courthouse
40 Foley Square, Courtroom 1506
New York, NY 10007

                                                   Re:               United States v. Jenesse Baker
                                                                     Case No. 16CR228 (SAS)

Dear Honorable Abrams:

       As you already know, the Law Offices of Paul Hirsch, P.C. was retained to represent Ms. Baker in
reference to the above matter. On November 10, 2015 Ms. Baker was arraigned in front of the Honorable Debra
Freeman and certain bail conditions were set upon her release.

        As such, Ms. Baker would like permission to travel to Williamsburg, Virginia from October 10, 2020
through October 17, 2020. Ms. Baker will provide all necessary documents and information to her probation
officer at pre-trial services. All prior requests for domestic travel have been granted. I have spoken with Assistant
United States Attorney Kristy Greenberg and they do not object to such travel assuming pre-trial services does
not object.

        Additionally, United States Attorney Kristy Greenberg would agree to allow Ms. Baker to travel
domestically without prior approval, assuming no objections from pre-trial services, if the Court would agree to
the slight change in Ms. Baker’s bail requirements.

      If you have any questions or concerns please do not hesitate to contact me at (917) 696-0610 or email at
Paul@PaulHirschLaw.com

       Thank you for your time and attention to this matter

                                                                     Best Regards,
  Application granted.

  SO ORDERED.                                                        Paul Hirsch, Esq.


  _____________________
  Ronnie Abrams, U.S.D.J.
  October 6, 2020


                                                         Law Offices of Paul Hirsch, P.C.
                      30 Wall Street, 8th Floor, New York, NY 10005│Phone: (212) 709-8150│www.paul@paulhirschlaw.com
